DETAILED ACTION
This is in response to the amendments/arguments filed 15 February 2022.  Claims 1-20 remain pending.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/443,986.  Although the claims at issue are not identical, they are not patentably distinct from each other because the lubricating oil composition and method comprising the step of operating an internal combustion engine with the lubricating oil composition claimed in the co-pending application may comprise the same components as the instant claimed composition when a magnesium containing detergent is added as taught in the specification [0061]. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Applicant’s reply that the provisional double patenting rejection will be addressed if the rejection remains at the time one or both applications include allowable claims has been noted.  



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Onodera et al (US 2018/0355272) in combination with Sinquin et al (US 8,580,717).
As previously set forth, Onodera et al [“Onodera”] discloses a lubricating oil composition for an internal combustion engine [0002] which comprises a lubricant base oil, (A) a magnesium-based detergent and (B) a molybdenum-based friction modifier [0007]. Onodera teaches that the magnesium-based detergent (A) is present in the lubricant composition in an amount of 200 to 1200 mass ppm, preferably from 300-800 ppm [0009], in terms of a concentration in mass ppm of magnesium [0007].  
2/s [0022].  
Onodera teaches that the magnesium-based detergent is not particularly limited and any conventional detergent may be used such as magnesium sulfonate, magnesium phenate and magnesium salicylate [0024]. The magnesium detergent may be overbased [0030]. 
Onodera discloses that the lubricant composition may additionally contain a calcium-based detergent (A’) including a calcium sulfonate, calcium phenate and calcium salicylate [0033] and in some embodiments the calcium-based detergent (A’) is an overbased calcium detergent [0034].  
Onodera discloses that the lubricating oil composition may also contain conventional anti-wear agents, ashless dispersants and viscosity index improvers [0047].  Any well-known anti-wear agent may be used including zinc dithiophosphate [0048].  
Applicant’s invention differs by adding component (b), an overbased metal salt of an alkyl-substituted phenate detergent, wherein the alkyl group is derived from an isomerized normal alpha olefin having from about 10 to about 40 carbon atoms per molecule and having an isomerization level of the normal alpha olefin of from about 0.1 to about 0.4 in an amount to provide at least 1000 ppm of calcium.  Although Onodera teaches the addition of overbased calcium phenates (A’) to the lubricant composition, Onodera does not disclose the alkyl-substituted phenate detergent of the claims.  However, Sinquin et al [“Sinquin”] is added to teach that such phenates are conventional in the art.
Sinquin discloses a process for making overbased, sulfurized salts of alkylated hydroxyaromatic compounds comprising (a) alkylating at least one hydroxyaromatic compound 
Sinquin discloses an additive concentrate comprising a diluent and at least one overbased, sulfurized salt of at least one alkylated hydroxyaromatic compound wherein the additive concentrate has a total base number (TBN) of from about 80 to about 450.   
Thus having the prior art references before the inventors at the time the invention was made it would have been obvious to have used the phenate produced in the process disclosed in Sinquin in the lubricating oil composition of Onodera if so desired.      
A rationale to support a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82USPQ2d 1385, 1395 (2007).



Response to Arguments
In response applicant argued that Onodera et al does not appear to disclose “one or more zinc dialkyl dithiophosphate (ZDDP) compounds derived from a primary alcohol” as required by the claims.   This is not deemed to be persuasive because Onodera discloses that substituents R1 and R2 in Formula 3 [0048] may be the same or different from each other and represent hydrogen atom or monovalent hydrocarbon groups having 1 to 26 carbon atoms.  Onodera further teaches that the monovalent hydrocarbon groups include primary or secondary alkyl groups having 1 to 26 carbon atoms [0049].  Thus, although not specifically disclosed, primary alkyl groups are derived from primary alcohols. 
Applicant also argued that the claimed invention is non-obvious based on a showing of unexpected results as set forth in Table 2.  Applicant argued that inventive example 1 (which contain ZDDP derived from primary alcohol) performed better in terms of Komatsu Hot Tube Test compared to comparative example 2 which contains ZDDP derived from secondary alcohol.  This is not deemed to be persuasive since example 1 contains ZDDP derived from a mixture of primary and secondary alcohols in a 50/50 ratio (KHT 6).  Comparative example 2 contained ZDDP derived from all secondary alcohol (KHT 4.5). However, the examiner is of the position that the results don’t appear to be unexpected since other examples containing ZDDP derived from mixtures of primary and secondary alcohols resulted in a KHT value (example 3 KHT 5, example 7 KHT5) closer to comparative example 2 (KHT value of 4.5).    
Further, as set forth above, Onodera discloses that ZDDP may be derived from primary and secondary alcohols. 
     

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN M MCAVOY whose telephone number is (571)272-1451. The examiner can normally be reached Monday-Friday 9:30am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on (571) 272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 




							/ELLEN M MCAVOY/                                                                                    Primary Examiner, Art Unit 1771                                                                                                                    
EMcAvoy
March 29, 2022